Citation Nr: 1756870	
Decision Date: 12/08/17    Archive Date: 12/15/17

DOCKET NO.  11-24 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection, to include on a secondary basis, for right knee degenerative joint disease (DJD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Houle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to June 1972. 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board previously remanded this claim in June 2016 for additional development.  Such development has been completed and this matter is returned to the Board for further consideration.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

Pursuant to the Board's June 2016 remand, the Veteran was afforded an additional VA examination in August 2016.  The examiner opined that the Veteran's right knee DJD is less likely as not caused by or related to active service.  The examiner stated that the Veteran's service treatment records (STRs) are silent for a right knee disorder and that the onset of the Veteran's right knee DJD began in 2006, as shown by private treatment records.  The Board reiterates, as it did in its June 2016 remand, that the Veteran's STRs currently associated with the record include a diagnosis pertaining to the Veteran's right knee, specifically, a March 20, 1969 entry diagnosing crepitus in the Veteran's right and left knees.  It is unclear whether the August 2016 examiner had access to a complete set of the Veteran's STRs, as the August 2016 VA examination report states that the Veteran's STRs are silent for any evidence of a right knee disorder, despite there being a diagnosis of right knee crepitus in March 1969.

Additionally, the August 2016 VA examiner was asked to opine as to whether the Veteran's right knee DJD was caused or aggravated by his service-connected lumbar spine disability and left knee DJD with chondromalacia.  While the examiner addressed the aggravation component of secondary service connection, he did not address the causation component.  For these reasons, the Board finds that another remand is necessary to obtain a new medical opinion regarding the Veteran's right knee DJD.  

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran's claims file to an appropriate medical professional to determine the nature and etiology of any diagnosed right knee disability.  The Veteran's electronic claims file must be made accessible to the designated professional for review.  The examiner must provide a rationale for all opinions provided.  If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

Following the review of the claims file, the examiner is then requested to respond to the following:

a) Is it at least as likely as not (a 50 percent probability or greater) that any diagnosed right knee disability is etiologically related to the Veteran's active service?

b) Is it at least as likely as not (a 50 percent probably or greater) that any diagnosed right knee disability is caused by the Veteran's service-connected lumbar spine disability? 
c) Is it at least as likely as not (a 50 percent probably or greater) that any diagnosed right knee disability is caused by the Veteran's service-connected left knee disability. 

In rendering the requested opinions, the examiner should specifically consider the March 20, 1969 diagnosis of right knee crepitus noted in the Veteran's STRs.

If the requested opinions cannot be provided without a new examination, one should be scheduled.

2. After completing all indicated development, the AOJ should readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran should be furnished with a supplemental statement of the case, given the opportunity to respond, and the case should thereafter be returned to the Board for further appellate review, if warranted.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




